Citation Nr: 9935797	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
varicose veins of the left leg with venous tumor.  

3.  Entitlement to service connection for a right knee 
disorder secondary to the service-connected residual left 
tibia scars.  

4.  Entitlement to a compensable disability rating for the 
residuals scars on the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1982.   

In a December 1983 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a left shoulder 
disorder.  A notice from the RO concerning the rating 
decision was issued to the veteran in December 1983, but that 
notice made no reference to service connection for a left 
shoulder disorder.  Because the notice of the decision did 
not inform the veteran of the denial of service connection 
for a left shoulder disorder, the December 1983 rating 
decision is not a final decision pertaining to that claim.  
Best v. Brown, 10 Vet. App. 322 (1997).

In October 1994 the veteran reopened his claim and requested 
service connection for left shoulder and left leg disorders.  
In an April 1995 rating decision the RO denied the claims of 
entitlement to service connection for a left shoulder 
disorder and varicose veins of the left leg.  The veteran was 
notified of the rating determinations in a letter dated April 
11, 1995, and he filed a timely notice of disagreement.  A 
statement of the case was provided to him on May 10, 1995, 
and he submitted a substantive appeal on May 11, 1996.  The 
substantive appeal was filed more than one year following the 
April 1995 notice of decision and more than 60 days following 
the statement of the case.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  Because the substantive appeal 
was not timely filed, the April 1995 decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 1996 the RO informed the veteran that his substantive 
appeal was not timely filed, and that his claims would be 
reconsidered if he submitted new and material evidence.  The 
veteran did not appeal that determination.  38 C.F.R. 
§ 19.34.

In February 1997 the veteran sought to reopen his claims of 
entitlement to service connection for left shoulder and left 
leg disorders, and he also claimed an increased evaluation 
for left tibia scars and service connection for a right knee 
disorder as secondary to the service-connected left tibia 
scars.  In an August 1997 rating decision the RO denied the 
claims of service connection for a left shoulder disorder and 
varicose veins of the left leg, without determining whether 
new and material evidence had been submitted.  In the August 
1997 rating decision the RO also denied service connection 
for a right knee disorder as secondary to the service-
connected left tibia scars, and a compensable evaluation for 
the left tibia scars.  

In September 1998 the veteran timely submitted a substantive 
appeal of the August 1997 rating decision, following a notice 
of disagreement and the issuance of a statement of the case.  
The Board notes, however, that the substantive appeal 
contains no signature and is not, therefore, "properly 
completed" as required by 38 C.F.R. § 20.202 to perfect the 
appeal.  The RO did not inform the veteran of the absence of 
a signature, however, in order to allow him the opportunity 
to timely submit a properly completed document, and the RO 
certified the appeal to the Board.  In order to avoid undue 
prejudice to the veteran the Board waives the signature 
requirement on the substantive appeal, and finds that the 
veteran has perfected an appeal of the August 1997 decision.  
See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the Board may 
waive the timely filing of a substantive appeal).

Regardless of the RO's disposition of the claims for service 
connection for a left shoulder and left leg disorder, the 
Board is required to determine whether new and material 
evidence has been presented before it can consider the 
substantive merits of the claims.  Hickson v. West, 12 Vet. 
App. 247 (1999).  The Board finds, therefore, that the proper 
issues on appeal are whether new and material evidence has 
been submitted to reopen those claims.  The Board also finds 
that no prejudice will apply to the veteran in rendering 
determinations based on new and material evidence because the 
standard for determining whether new and material evidence 
has been submitted is lower than the standard for determining 
whether service connection is warranted.  Meyer v. Brown, 9 
Vet. App. 425, 430 (1996).

The issues of entitlement to a compensable disability rating 
for left tibia scars and whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for varicose veins of the left leg will be 
the subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  In an April 1995 decision the RO denied entitlement to 
service connection for a left shoulder disorder.  The veteran 
was notified of that decision and did not timely appeal, and 
the April 1995 decision is final.  

2.  The evidence received since the April 1995 decision is 
new, in that it is not cumulative and redundant of the 
evidence of record when service connection was denied in 
April 1995, but the evidence is not material because it does 
not bear directly or substantially on whether the veteran has 
a left shoulder disorder that is related to service.

3.  The claim of entitlement to service connection for a 
right knee disorder is not supported by competent medical 
evidence showing that the right knee disorder is related to 
service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision in which the RO denied 
entitlement to service connection for a left shoulder 
disorder is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1999).

3.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Service Connection 
for a Left Shoulder Disorder 

The veteran's service medical records show that in April 1979 
he reported pain and swelling in the left shoulder subsequent 
to performing pull-ups.  The symptoms were initially 
diagnosed as a muscle tear of the left arm, but following 
diagnostic testing the diagnosis was revised to left axillary 
vein thrombosis.  The veteran was placed on limited duty 
following the diagnosis.  

The left shoulder disorder was shown to be resolving with 
medication in May 1979, and muscle strength in the left arm 
was within normal limits.  The report of a March 1980 Medical 
Evaluation Board shows that the clinical findings pertaining 
to the left arm and shoulder were normal, with the exception 
of minimal dilation of the superficial venous system and 
increased diameter of the proximal left upper extremity.  The 
veteran was then returned to full duty.  A medical 
examination in February 1981 revealed slight varicosities 
over the chest related to arterial thrombosis, with normal 
use of the upper extremities and no defect due to the 
arterial thrombosis.  Pertinent findings at the discharge 
physical examination were limited to an evaluation of the 
vascular system that showed dilated veins of the left 
shoulder secondary to an old venous thrombosis.  

The veteran was provided a VA medical examination in October 
1983, during which he reported a service history of a left 
arm blood clot.  The physical examination revealed a venous 
pattern over both shoulders, more marked on the left.  The 
diagnoses included a history of subclavian vein injury and 
questionable thrombosis, resolved, with questionable 
collateralization of the left anterior shoulder.  

Based on the evidence shown above, in April 1995 the RO 
denied entitlement to service connection for a left shoulder 
disorder.  The evidence submitted subsequent to the April 
1995 rating decision consists of VA treatment records showing 
that the veteran received treatment for non-related 
disabilities, but make no reference to any complaints or 
clinical findings pertaining to the left shoulder.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the April 1995 decision in which the RO denied entitlement to 
service connection for a left shoulder disorder, in the 
context of all of the evidence of record, and finds that new 
and material evidence has not been submitted.  The evidence 
of record when service connection was previously denied 
indicated that the subclavian thrombosis of the left shoulder 
that had occurred during service had resolved, with no 
resulting functional limitations.  The evidence received 
subsequent to the April 1995 decision, which consists of the 
VA treatment records pertaining to the treatment of non-
related disorders, is new, in that it is not cumulative and 
redundant of the evidence considered by the RO in April 1995.  

Although the evidence is new, it is not material because it 
does not bear directly and substantially on whether the 
veteran has a left shoulder disorder that is related to 
service; it makes no reference to a left shoulder disorder.  
Hodge, 155 F.3d at 1356.  The Board has determined, 
therefore, that evidence that is both new and material has 
not been submitted, and the claim of entitlement to service 
connection for a left shoulder disorder is not reopened.  

II.  Service Connection for Right Knee Disorder

Service medical records are negative for any complaints or 
findings referable to the right knee.  The discharge medical 
examination report is negative for any pertinent complaints 
or findings.  

In a December 1983 rating decision the RO granted service 
connection for scars in the area of the left tibia as a 
residual of an in-service injury to the left lower leg.  The 
scars were rated as noncompensable.  The veteran contends 
that his current right knee disorder was caused by undue 
stress on the right leg due to the left leg disability.

VA and private medical records dated in September and October 
1994 reveal that the veteran complained of right knee pain, 
and reported having incurred a twisting injury to the right 
knee five years previously.  An X-ray study at that time 
showed mild degenerative joint disease in the medial 
compartment, and the treating physician provided an 
assessment of anterior cruciate ligament (ACL) tear of the 
right knee.

In an October 1994 private physical examination of the right 
knee, the veteran reported having initially twisted his right 
knee in 1989.  The examiner stated that the veteran began 
favoring his right leg and that he had right leg and knee 
symptoms following a left leg vein ligation and clot removal 
in August 1994.  The diagnoses were ACL tear and probable 
medial meniscus tear.  

A December 1994 arthroscopic examination of the right knee 
resulted in lateral and medial meniscus debridement, and 
anterior cruciate ligament reconstruction.  VA clinical 
records in early 1995 reveal continued treatment for right 
knee symptoms.  With the exception of the reported twisting 
injury, the medical evidence provides no etiology for the 
right knee disorder.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The veteran has not presented any competent medical evidence 
showing that his right knee disorder was caused or aggravated 
by the service-connected left leg disability.  Velez, 11 Vet. 
App. at 158.  In reference to the veteran's pending claim for 
service connection for varicose veins of the left leg, the 
Board also notes that the medical evidence does not document 
any etiological relationship between the right knee disorder 
and varicose veins of the left leg.  Although the veteran 
currently contends that the right knee disorder was caused by 
stress on his right leg due to the service-connected left leg 
disorder, his assertions are not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  In the absence of 
competent medical evidence showing that the service-connected 
left leg disorder caused or aggravated the right knee 
disorder, the Board has determined that the claim of 
entitlement to service connection for the right knee disorder 
is not well grounded.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left shoulder disorder is denied.  

The claim of entitlement to service connection for a right 
knee disorder as secondary to the service-connected left 
tibia scars is denied.  


REMAND

The service medical records also show that in March 1981 the 
veteran sustained abrasions to the medial anterior aspect of 
the left lower leg when an automobile struck him.  An X-ray 
study showed no abnormalities, and the injury was diagnosed 
as soft tissue trauma to the left lower leg, including 
ligament strain and lacerations of the left leg.  At 
separation from service in October 1982 he reported having a 
left ankle strain, and examination showed a traumatic left 
lower extremity cyst and scar.  

The VA examiner in October 1983 found no evidence of lower 
extremity varicosities and that the three small scars in the 
left anterior tibial area had no functional significance.

Private treatment records show that in May 1994 the veteran 
had tortuous veins on the dorsal side of the calf muscle, and 
in June 1994 he underwent surgical stripping of veins in the 
left leg with excision of a venous tumor of the popliteal 
fossa.  The treating physician found that the veteran had 
severe venous insufficiency with impending ulceration in the 
medial malleolus and a large hard popliteal mass that was 
tender.  A pathology report indicated that there were 
varicose veins with re-canalizing thromboses.  A November 
1994 treatment record shows that he had had left leg vein 
ligation and clot removal due to varicosities resulting from 
a previous motor vehicle accident.  

VA treatment records show that the veteran continued to 
receive treatment for varicose veins in the left lower 
extremity.  In June 1996 he reported a history of puncture 
wounds to the left leg while in the military, and in August 
1997 he reported having experienced a high velocity trauma.

In his September 1998 substantive appeal the veteran stated 
that his physicians had told him that the in-service injury 
had caused or aggravated the varicose veins in his left leg.  
The Board notes that the veteran also has varicose veins in 
the right leg.  Because the veteran has reported the 
existence of evidence that may be new and material regarding 
a relationship between the in-service injury and the 
development of varicose veins in the left leg, the Board 
cannot adjudicate that issue until the veteran has been 
instructed to obtain that evidence and been given the 
opportunity to do so.  See Anglin v. West, 11 Vet. App. 361 
(1998) (VA must notify the veteran of the need to submit 
evidence of his physicians having told him that his claimed 
disability is related to an in-service injury).

The veteran contends that the residuals of the injury to the 
left leg, which is currently evaluated as superficial scars, 
have increased in severity.  He has not, however, been 
provided a VA examination in order to document the current 
severity of the service-connected disability.  The Board 
finds, therefore, that remand of this issue is required in 
order to fulfill VA's duty to assist the veteran in 
developing the facts of his case.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994) (the duty to assist requires VA to 
provide the veteran with a thorough and contemporaneous 
medical examination).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a left leg 
disorder since February 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The RO should instruct the veteran to 
obtain an opinion in writing from his 
physician regarding the relationship, if 
any, between the in-service injury to his 
left leg and the development of varicose 
veins in that leg.  If the veteran 
obtains such an opinion, it should be 
included in the case file.

3.  The veteran should be afforded a VA 
medical examination to document the 
severity of all of the residuals of the 
in-service injury to the left leg.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
examination of the left leg and document 
all residuals of the in-service trauma to 
the left leg, including any residual 
scarring.  Specifically, the examiner 
should determine whether any residual 
scars are poorly nourished or ulcerated, 
tender or painful on objective 
examination, or whether the scars, as 
opposed to any non-service connected 
disability, result in any functional 
limitations of the left leg.  In 
documenting the residuals of the in-
service injury the examiner should 
distinguish the manifestations of the in-
service injury from any non-service 
connected disorder.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including any development required as a 
result of the above-requested medical 
opinions, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for varicose veins of the left 
leg with venous tumor.  The RO should 
also re-adjudicate the issue of 
entitlement to a compensable rating for 
the residuals of the left leg injury.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals






